                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In the matter of:

       Sheryle Renee Porter,                                Case No. 12-60215-MBM
                                                            Chapter 7
                  Debtor.                                   Hon. Marci B. McIvor
______________________________/

              OPINION DENYING DEBTOR’S MOTION TO REOPEN CASE

       This matter is before the Court on debtor Sheryle R. Porter’s Motion to Reopen her

chapter 7 case and to waive the fee to reopen her case. Debtor seeks to reopen her case for the

purpose of filing an adversary complaint to determine the dischargeabiltiy of her student loan

debt. For the reason set forth in this Opinion, Debtor’s Motion to Reopen her case is denied.

                                      Factual Background

       On September 4, 2012, debtor Sheryle Renee Porter filed a voluntary chapter 7

bankruptcy petition.

       Debtor’s schedules disclose $23,288.68 in consumer debt. None of the debts are

identified as student loans. Debtor’s schedule I indicates that her sole source of income is from

disability. Debtor’s schedule J discloses no monthly payments for student loans.

       On January 23, 2013, the Court entered an Order Discharging Debtor.

       On January 28, 2013, Debtor’s bankruptcy case was closed.

       On February 12, 2019, Debtor filed the present Motion to Reopen her case and to waive

the reopening fee. Debtor seeks to have the case reopened for the purpose of filing an adversary

complaint to determine the dischargeability of her student loan debt.




 12-60215-mbm          Doc 37   Filed 03/19/19     Entered 03/19/19 11:55:17        Page 1 of 5
                          Standard for Reopening a Bankruptcy Case

       Motions to reopen a closed bankruptcy case are governed by 11 U.S.C. § 350 of the

Bankruptcy Code. That section provides:

       (a) After an estate is fully administered and the court has discharged the trustee,
       the court shall close the case.

       (b) A case may be reopened in the court in which such case was closed to
       administer assets, to accord relief to the debtor, or for other cause.

11 U.S.C. § 350.

       The decision to grant or deny a motion to reopen is within the bankruptcy judge’s sound

discretion. In re Tarkington, 301 B.R. 502, 506 (Bankr. E.D. Tenn. 2003). Because there are no

statutory criteria defining “cause” for reopening a closed case, motions to reopen should be

decided on a case by case basis, “consider[ing] the equities of each case with an eye toward the

principles which underlie the Bankruptcy Code.” In re Kapsin, 265 B.R. 778, 779–80 (Bankr.

N.D. Ohio 2001). The movant bears the burden of demonstrating that cause exists for the

reopening of a case. In re Nelson, 100 B.R. 906, 906 (Bankr. W.D. Ohio 1989).

       As a general rule, the longer the time since the closing of the case, the greater the burden

in demonstrating that cause exists to reopen the case. In re Jackson, 144 B.R. 853, 854-55

(Bankr. W.D. Ark. 1992)(finding strong policy and purpose of bankruptcy laws in ensuring

“prompt and effectual administration and settlement of the estate” requires that an interested

person, including the debtor, act promptly to preserve its rights). See also In re Nelson, 100 B.R.

905, 907 (Bankr. N.D. Ohio 1989)(The doctrine of laches may justify the denial of a motion to

reopen a case because the chief purpose of bankruptcy is to secure a prompt administration of

assets within a limited period of time).


                                                  2



 12-60215-mbm         Doc 37     Filed 03/19/19       Entered 03/19/19 11:55:17      Page 2 of 5
                                             Analysis

       In the present case, Debtor seeks to reopen her bankruptcy case in order to file an

adversary complaint and obtain a determination that her student loans are dischargeable. While

Debtor’s Motion is very brief, Debtor appears to assert that her circumstances have changed

since the filing of her bankruptcy case, and repayment of her student loans now creates an undue

hardship.

       11 U.S.C. § 523(a)(8) governs the dischargeability of student loan debts. As a general

rule, student loans survive a general discharge granted to a debtor. In order to avoid that result, a

debtor must demonstrate that the repayment of the loans would impose an undue hardship, a

determination which requires a bankruptcy court to focus on the debtor’s circumstances at or

near the time of the entry of the discharge order. Thus, courts addressing the issue of whether a

case should be reopened for the purpose of litigating a debtor’s financial circumstances relative

to undue hardship, have held that the timing of the motion is critical.

       The case of In re Kapsin, 265 B.R. 778 (Bankr. N.D. Ohio 2001), is directly on point. In

Kapsin, the court denied the debtors’ motion to reopen their case to litigate the dischargeability

of a student loan 18 months after the discharge order was entered. The court was concerned

about the need for finality and the prospect of perpetual bankruptcy court jurisdiction over the

debtor’s case. The court stated:

       [I]f a change of circumstances were, standing alone, sufficient to reopen a case for the
       sole purpose of discharging a student loan obligation, then any debtor who filed for
       bankruptcy relief could at any time—say even ten or twenty years later—invoke the
       jurisdiction of this Court for solely that purpose. This, of course, would create the
       anomalous situation of a perpetual Chapter 7 case, and thus would render superfluous, for
       purposes of a student loan obligation, paragraph (a) of § 350 which provides that, “[a]fter
       an estate is fully administered and the court has discharged the trustee, the court shall
       close the case.”

                                                  3



 12-60215-mbm         Doc 37     Filed 03/19/19       Entered 03/19/19 11:55:17       Page 3 of 5
In re Kapsin at 781. See also Bugos v. MIT Bursar’s Office (In re Bugos), 288 B.R. 435, 436

(Bankr. E.D. Va. 2003)(court denied debtor’s motion to reopen case to litigate undue hardship

two and a half years after entry of the discharge order, stating that “there needs to be some

reasonable relationship of the undue hardships to the time when the bankruptcy case was filed.”);

In re Root, 318 B.R. 851 (Bankr. W.D. Mo. 2004)(court denied debtor’s motion to reopen case to

litigate undue hardship thirteen years after entry of the discharge order, noting that a

determination of undue hardship “necessarily requires that the court focus on the debtor’s

circumstances at or near the time of the entry of the order of discharge.”).

       In the present case, Debtor received her discharge in January, 2013, and her Motion to

Reopen the case was filed in February, 2019– more than six years after the discharge order was

entered. In light of existing case law, the motion must be denied. At this late date, the Court

cannot make a determination regarding Debtor’s financial circumstances as they existed at the

time the petition was filed, and Debtor’s financial circumstances subsequent to the entry of the

discharge order are not relevant.

       The Court notes that denial of the present Motion does not leave Debtor without a

remedy. Debtor can seek to renegotiate her income based repayment plan, or in the alternative,

once the requisite eight years has run pursuant to 11 U.S.C. § 727(a)(8), Debtor could filed a

new Chapter 7 case. Under 11 U.S.C. § 523(b), a debtor in a subsequent bankruptcy may bring

an action to determine the dischargeability of a student loan debt, notwithstanding the fact that

either no action was brought in the prior bankruptcy to determine the dischargeability of the

student loan debt, or that in the previous bankruptcy, a specific finding was made as to the

dischargeability of the debtor’s student loan obligation. Section 523(b) provides:


                                                  4



 12-60215-mbm         Doc 37     Filed 03/19/19       Entered 03/19/19 11:55:17       Page 4 of 5
       Notwithstanding subsection (a) of this section, a debt that was excepted from
       discharge under subsection (a)(1), (a)(3), or (a)(8) of this section, under section
       17a(1), 17a(3), or 17a(5) of the Bankruptcy Act, under section 439A of the
       Higher Education Act of 1965, or under section 733(g) of the Public Health
       Service Act in a prior case concerning the debtor under this title, or under the
       Bankruptcy Act, is dischargeable in a case under this title unless, by the terms of
       subsection (a) of this section, such debt is not dischargeable in the case under this
       title.

11 U.S.C. § 523(b). As explained by the court in Kapsin, “[t]he purpose of § 523(b) is to make

dischargeable those debts that were not discharged in a prior case, but which would have been

discharged had the prior case been filed at a later time.” Id. at 781 (citation omitted).

       Based on the case law set forth above, Debtor has not set forth grounds to reopen her case

under 11 U.S.C. § 350. If Debtor chooses to do so, she may litigate the dischargeability of her

student loan in a future bankruptcy, which could be filed after September 4, 2020.



                                            Conclusion

       For the foregoing reasons, Debtor’s Motion to Reopen Case is denied. Since the Court is

denying Debtor’s Motion to Reopen, the filing fee for a Motion to Reopen is waived.




Signed on March 19, 2019




                                                  5



 12-60215-mbm         Doc 37     Filed 03/19/19       Entered 03/19/19 11:55:17       Page 5 of 5
